                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Mahari Bailey, et al.,                        :
             Plaintiffs                       :       C.A. No. 10-5952
                                              :
       v.                                     :
                                              :
City of Philadelphia, et al.,                 :
              Defendants                      :


       PLAINTIFFS’ TENTH REPORT TO COURT ON STOP AND FRISK
            PRACTICES: FOURTEENTH AMENDMENT ISSUES

            Racial Analysis of Stop and Frisk Practices: July-December, 2019

I.     Introduction

       This section sets forth a statistical analysis of the “Stop and Frisk” practices of the

PPD for the second half of 2019, conducted by plaintiffs’ expert, Professor David Abrams.

The benchmarks to be used in the analysis are those set forth in a revised Benchmark

Memorandum agreed to by the parties in 2016, with certain changes and additions

stipulated as of April 18, 2018.

       In creating benchmarks to measure compliance of the PPD with the terms of the

Agreement, we considered several criteria. First, the benchmarks are designed to be

straightforward in terms of computation and interpretation. Second, they are designed to

measure characteristics at the core of the Agreement, namely compliance with the

Fourteenth Amendment. Third, they consider other potential explanations for patterns in

the data beyond suspect race. The benchmarks are based on those discussed and used in

NAACP v. City of Philadelphia, academic literature on the topic, and in other litigation,

e.g., Floyd v. City of New York, 959 F. Supp. 2d 540 (S.D.N.Y. 2013). The benchmarks

and analyses reported here are largely the same as in the last report.
                                              1
       As we detail below, the principle findings regarding racial impacts of stops and

frisk practices in Philadelphia are (1) as before, full regression analysis shows that the

large disparity in stops and frisks between White and minority residents of Philadelphia

are not explained or justified by non-racial factors, (2) on the benchmark of stops and

frisks without reasonable suspicion by race of the person stopped, there is statistically

significant data that show that Black suspects are stopped and frisked without reasonable

suspicion at far higher rates than Whites: Blacks are over 50% more likely to be stopped

without reasonable suspicion than Whites and Blacks are 40% more likely to be frisked

without reasonable suspicion than Whites, and (3), as discussed in the Plaintiffs’ Tenth

Report to the Court: Fourth Amendment issues, the hit-rates for weapons on frisks of

persons who police claim to have reasonable suspicion are “armed and dangerous,”

remains at close to negligible numbers.

II.    Summary of the Racial Aspects of the Stop and Frisk Data

       We examined data from Q3 and Q4 2019 pedestrian stops. As in prior years, a

random sample of the stops was drawn by the Philadelphia Police Department for legal

analysis for stop and frisk sufficiency by the plaintiffs and the City. See Plaintiffs’ Tenth

Report to Court: Fourth Amendment Issues (filed\ April 20, 2020). In this report, we

largely focus on an analysis of this randomly selected sample (see Table 1), but we also

include a description of the full array of stops (Table 2) at the PSA-race level, to better

assess the overall stop rate (Table 5).

       The sample dataset (Table 1) includes 3,982 total pedestrian stops and the full




                                              2
data set has 38,942. 1 This reflects a 3.9% decline in total stops relative to the first half of

2018. This decline is substantially lower than that found in the previous report where

there was a 27% decline in one year.

         In the random sample, the mean detainee age is 34.5 and 85% of detainees are

male, a cohort that is slightly older and less male than the prior year. The likelihood of

being stopped rises sharply in the late teens and early 20’s (Figure 1), a reflection of

higher rates of criminal conduct for all races at this age. 70% of stopped pedestrians were

Black, one percentage point lower than in the first half of 2018.

         The data is subdivided into 65 Police Service Areas (PSA’s). See Table 2 for PSA-

level summary statistics. 2 There were an average of 439 stops of Black pedestrians per

PSA in the second half of 2019, compared with 118 White stops, and 42 of Latinos. We

also compute the citywide stop rate by race per 10,000 residents of the same race: for Q3

and Q4 of 2019 this was 565 for Blacks, 415 for Whites and 172 for Latinos.

         In Section III, infra, we use a regression framework to determine whether factors

other than race may account for the racial disparities. The control variables include

demographic, economic, and crime factors. The employment rate varies substantially

across PSA’s. The variation in racial composition is even greater, with the Black

residential share ranging from 3% to 95% (Table 2). To account for higher crime rates

among juvenile and young adult males, we control for the share of males in the 15 to 24




1
          The number of stops and other characteristics in both the random sample and the full data set for
2019 Q3 and Q4 are slightly different from those set forth in our Tenth Report, Fourth Amendment issues.
These differences result primarily from a de-duplication procedure, and they do not affect the analysis or
results presented in these reports.
2        PSA 77 (the airport) is omitted because it has no residential population.
                                                       3
age range in some regression specifications. This share also varies widely, from 3 to 23

percent, with a mean of 7%. Crime rates can impact stop rates and thus we control for

them using three different measures: violent crime, property crime and overall Part 1

crimes. Crime rates vary by more than a factor of 10 across Philadelphia and thus it is

important to include these controls.

            Table 3 provides a breakdown of stop, frisk and arrest rates by race in the

randomly selected sample. As noted, Blacks account for 71% of stops, Whites for 22%

and Latinos account for 7%. Minorities account for an even higher share of individuals

frisked, of which 82% are Black, 6% Latino and 12% White. The black share of those

frisked increased by 4 percentage points since the previous report. About 1 in 7.2 stops of

Black pedestrians result in a frisk, but the rate is less than half that for Whites, only 1 in

15.2. Latinos are frisked at a rate closer to Blacks, 1 in every 9.1 stops. The racial

difference is not as great for arrests, with an arrest of a Black detainee resulting from 7.8

stops on average, while for Whites it takes 7.5 stops. The arrest rate for Latinos is

substantially higher, with 1 arrest resulting from every 5.7 stops.

            The number of stops varies substantially by district, with the 24th, which includes

Port Richmond, with the largest number, accounting for 15.5% of the total (Figure 2).

The fewest stops were in the 7th Police District, in Northeast Philadelphia, accounting for

under 0.5% of all stops.

III.        Benchmark Applications

       A.    Stops, Census and Regression Analysis

             1.    Census and Stop Data

            The question of whether race is impermissibly used as a factor in the decision to

                                                 4
stop and frisk cannot be answered by a simple comparison of stop and frisk rates to

census data. Even if stop and frisk rates relative to the same-race residential population

vary by race, as they do in Philadelphia, there could be non-racial explanations for the

disparities. However, the stop rates relative to census data is the appropriate starting point

before moving on to more sophisticated analyses that take into account non-racial factors

that may explain differences. As set forth in Tables 2 and 3, the base stop rate by race in

comparison to the census population is as follows:

Black stops=71%; Black census=44%

White stops=22%; White census=35%

Latino stops=7%; Latino census=12%

       The next analysis is a cross-PSA comparison of stop rates by Black/Minority

population share. It is possible to examine variation in the share of Black and Latino

stops by PSA, as reported in Tables 4A and 4B, respectively. Each row in the tables

represents a PSA (column 1) and the tables are sorted by the Black or Latino share of the

population in the district, as reflected in column 2. The third column reports the share of

stops that are of Black/Latino pedestrians and the fourth is the ratio of Black/Latino stops

to Black/Latino population share. It is noteworthy that in all but one of the PSAs, Blacks

account for a higher share of stops than they do of the population (column 4); in several

PSA’s, they are stopped at a rate over five times their share of the population. For

example, in PSA 91 (which includes Center City, west of Broad), the population is only

5% Black, but 69% of stops were of Blacks. In PSA 12, the population is 3% Black and

42% of stops were of Blacks. By contrast, in the PSA 192 (Overbrook and other parts of

West Philadelphia), where Blacks make up 93% of the population, the ratio of Black

                                              5
stops to Black population was close to a 1:1 ratio.

       This trend of a very high minority stop rates in heavily White locations can be

seen visually in Figure 3. If the ratio of minority stops were independent of PSA minority

share, the points should form a horizontal line. The fact that the points in the left end of

the figure (heavily White PSA’s) have much higher Black stop ratios, reinforces the

results from Table 4A.

       The last two columns in Tables 4A and 4B report characteristics based on the

census population of the PSA, not just minorities. Column 5 reports total stops per capita

and Column 6, the violent crime rate in the PSA (violent crimes per 10,000 residents).

Figure 4 visually displays the relationship between overall stop rate and Black population

share. It shows that areas with a greater Black population share experience a higher stop

rate than those with a lower share. Of course, regression analysis is necessary to

determine whether the violent crime rates or other differences in these PSA’s explains the

extent of the differences.

       2.   Multivariate Regression Analysis

       To address non-racial influences, we next move to a multivariate regression

analysis. This approach is more robust than a comparison of averages because it

examines the relationship among multiple variables simultaneously. To determine the

impact of suspect race on the likelihood of a stop or frisk, we control for factors that

include the demographic makeup and crime rate of the neighborhood.

       First, we add data collected from the U.S. Census (through the American

Communities Survey) as well as data on reported crimes by PSA from the Philadelphia

Police Department. We begin by examining differences in overall stop rates by race in

                                              6
Table 5. This Table and Tables 6, 8, 9 and 11-14 share the same format: each column in

the Table reports results from a separate regression that identifies the relationship

between the variables listed in the first column and the dependent variable, which is the

title of the table. For example, the regression that is reported in column 2 can be written

as:

        (1)



Stop Rate is the number of stops in the sample examined per 10,000 residents of the same

race in a district and Black is coded 0 if the detainee is White and 1 if the detainee is

Black. Similarly, Latino is coded 1 if the detainee is Latino and zero otherwise. 3 Male is

coded 1 for men and 0 for women. Age is the detainee’s age in years. By including 4

variables in the equation, this regression can better isolate the impact of race and Latino

identity on the likelihood of being stopped, even if sex or age are important factors

affecting the stop rate.

        The coefficient on Black found in column 2 is 369.4, which means that in the full

dataset about 369 more Black individuals were stopped than White individuals for every

10,000 same-race residents of a PSA. To put the very large magnitude of this racial

difference in perspective, note that the average stop rate for Whites is 415 per 10,000

same-race PSA residents. A measure of precision of the estimate – the standard error - is

reported in parentheses below the coefficient. The double stars on the standard error

indicates that this result is statistically significant at better than the 1% level. This means




3       If a detainee is both Black and Latino, he is counted as Black.
                                                      7
that there is less than a 1% chance that the difference in stop rates between Blacks and

Whites is zero.

        There may be reasons other than race that minorities are stopped at higher rates.

For example, if minorities tend to be younger on average, since more crime is committed

by younger individuals, one might expect a higher stop rate for minorities. We control for

this factor (as in equation 1 above) and others relevant to this issue. Column 3 adds

controls for the PSA racial composition and Column 4 adds the PSA employment rate

and the share of the male population between age 15 and 24 years of age. Even after

adding these controls, the coefficient on Detainee Black (296.0) is still statistically

significantly different from zero and large in magnitude.

        Columns 5-7 add different controls for PSA crime rates. The crime rates are based

on crimes reported to the police (not arrests) in 2018. It is preferable to use lagged crime

because current crime levels could be influenced by policing policies. In each case,

PSA’s with higher crime rates have more stops, but controlling for crime rates does not

affect the influence of detainee race on stop rate.

        The final column (8) reproduces column 7, including an additional econometric

safeguard. It controls for other potential differences across districts (district fixed effects).

A comparison between columns 7 and 8 shows that the coefficients on Black and Latino

are not greatly impacted by this addition. All of the regressions allow for potential

correlations in the errors within a district (clustering standard errors at the district level).

All of the regressions reported were run with the addition of district fixed effects, and the

results were not materially changed.

        A number of additional specification checks (some of which were suggested by

                                                8
the expert for the City) were run to insure the robustness of the results. Instead of using

stop rate as the outcome, the number of stops was also examined. The results from these

regressions were consistent with those reported. While the number of stops per PSA is

large enough that an ordinary least squares (OLS) regression is appropriate, we also made

use of a negative binomial regression, which is appropriate for use with count data.

Again, the results were consistent with those reported.

        Table 6 is analogous to Table 5, but it uses the random sample and reports the

results of a regression of the incidence of pedestrian frisks (rather than stops) on detainee

race and various controls. Rather than aggregating data to the PSA-race level, the data in

Table 6 is at the stop level and controls for the quarter of the year. In each regression, the

coefficient on Detainee Black is statistically significantly different from zero and ranges

from about 0.057 – 0.078. The preferred estimate is .077 which may be found in column

8 and controls for demographic, economic, and crime variables, as well as district fixed

effects. This means the frisk rate for Black detainees is 7.7 percentage points higher than

for Whites, once controlling for the array of variables described above. Since the frisk

rate for Whites is 12%, this means black detainees are over 60% more likely to be frisked

than Whites detainees. This result is statistically significant at the 5% level. It is robust to

the array of alternative specifications described above for the stop rate regressions.

        There are several other interesting results reflected in Table 6. Latinos are also

more likely than Whites to be frisked (see second row) and the rate is slightly lower than

that of Black detainees, although the result is not statistically significant. Statistically

significant are results are also found for age and gender. An extra decade of age decreases

likelihood of frisk by about 2.9 percentage points and male detainees are far more likely

                                               9
to be frisked than females. Overall, in assessing data as to frisks, and controlling for non-

racial factors, there is a substantially higher frisk rate for minorities.

    B.    Reasonable Suspicion for Stops and Frisks: Racial Analysis

         As the Plaintiffs’ Tenth Report: Fourth Amendment Analysis demonstrates, a

substantial number of the pedestrian stops still do not meet the reasonable suspicion

standard. Table 7 shows that the share of stops without reasonable suspicion is 11% for

Whites, 13% for Latinos and 18% for Blacks. The average of 16% of unfounded stops is

identical to that from the first half of 2018, and the data show that 1 in 6 stops of

pedestrians is without reasonable suspicion.

         The share of frisks made without reasonable suspicion is far higher, at 37%, a

jump of 7 percentage points over the first half of 2018. Over 1 out of every 3 frisks in

Philadelphia is legally unfounded. The unfounded rate is highest for minorities, making

up 39% of frisks of Blacks and 31% of Latino frisks, whereas the rate for Whites is still

quite high at 28%.

         As with stop rates and frisks, regressions allow us to understand whether the

differences in unfounded stop rates are statistically significant. Unlike those regressions,

here we do not include controls for local characteristics since the question of reasonable

suspicion should be based exclusively on the information regarding the detained

individual; area characteristics do not bear on the legal standard. Therefore, Table 8

reports results from such regressions, with each column representing a separate

regression where the dependent variable is whether there was reasonable suspicion for the

stop, examining only differences arising from individual demographic characteristics.

The coefficient on Detainee Black ranges between -.061 and -.074 and in all cases is

                                               10
statistically significant at the 1% confidence level. This reinforces the results seen in

Table 7: the rate of unfounded stops is 6 to 7 percentage points higher for Blacks than

Whites. This means Blacks are over 50% more likely to be stopped without reasonable

suspicion than Whites. These disparities are substantially greater than in the first half of

2018. The results for Latino detainees are smaller in magnitude, ranging between -.015

and -.031, and not statistically significant.

         Table 9 is similar to Table 8 and describes regressions of the rate of reasonable

suspicion, but now for a frisk rather than a stop. The coefficient on Detainee Black ranges

from -.10 to -.11 indicating a vast difference in legally justified frisks between Blacks and

Whites. Put another way, Blacks are 40% more likely to be frisked without reasonable

suspicion than Whites. 4 These results indicate a marked increase from prior years. Not

only does the overall rate of legally unfounded frisks remain extremely high at almost

40% overall, the rate is substantially higher for Blacks.

    C.    Hit-Rate Analysis

         An important measure of the propriety of stops and particularly of frisks is the

rate at which they lead to the discovery of contraband, and particularly weapons, since

frisks are permitted only where the officer reasonably believes that the suspect is armed

and dangerous. Moreover, seizures of weapons are often cited as justification for a robust

stop and frisk program. The rates of discovery of contraband from frisks are reported in

Table 10 where contraband is categorized as firearms, drugs, or other (e.g., small

amounts of cash).




4        The difference between unfounded frisks of Latinos and Whites is small and statistically insignificant.
                                                      11
       As we have documented in our Tenth Report: Fourth Amendment Analysis, Table

10 reports an overall detection rate for firearms that is extremely low, with only 1 in 68

pedestrian frisks yielding a firearm. Drugs were the most common contraband, found in 1

of every 21 frisks, but as we have noted previously, frisks for drugs are prohibited, and

such seizures would be justified in very few cases, e.g., where the officer credibly states

that a frisk for weapons produced an immediate “plain feel” of drugs. Overall, contraband

was found in about 11% of all frisks.

       Table 11 is a more sophisticated approach to the firearms hit-rate analysis. The

regressions report the rate of discovery of a firearm in pedestrian frisks. The results are

not statistically significant, as there were under 500 frisks in the database. This suggests

that the full dataset may be more useful than the sample to understand the impact of race

on contraband hit-rates. These results are presented in Table 12, which includes 4,998

frisks in Q3 and Q4 of 2019, of which 10.3% resulted in the recovery of contraband or

evidence (the type is not categorized in the full data). Hit rates for Blacks are 9.8% while

they are 11.4% for Whites. Even given the larger data set the low rates still mean that

once adding control variables, the differences are not statistically significant.




                                              12
IV.    Conclusion

       We have examined the relationship of race to stop and frisk practices from

multiple perspectives, following standard statistical protocols. There are several

concerning findings and trends. The regression analysis shows that as in previous years,

stop and frisk rates vary significantly depending on the race of the detainee, with Blacks

both stopped and frisked at higher rates. In addition, there is strong evidence of racial

disparity in legally unfounded stops and frisks as Blacks are substantially more likely to

be subject to a stop or frisk lacking reasonable suspicion.

       We will await the City’s response to this Report before suggesting additional

remedial measures to ensure that racial bias, whether explicit or implicit, does not impact

the decision to stop or frisk pedestrians in Philadelphia.



                                               Respectfully submitted,

                                               /s/ David Rudovsky_____
                                               David Rudovsky
                                               Paul Messing
                                               Susan Lin
                                               Kairys, Rudovsky, Messing, Feinberg &
                                               Lin, LLP

                                               Mary Catherine Roper
                                               ACLU of Pennsylvania

                                               Counsel for Plaintiffs




                                             13
Figure 1




   14
Figure 2




   15
Figure 3




      16
Figure 4




   17
                                            Table 1

              2019 Q3 & Q4 Random Sample Summary Statistics

                                                          (1)                         (2)
VARIABLES                                                Mean                          N
Reasonable Suspicion for stop?                            84%                        3982
Individual Frisked                                        12%                        3955
Reasonable Suspicion for frisk?                           63%                         485
Search Made                                              15.3%                       3982
Arrest Made                                              13.3%                       3955
Evidence or Contraband Found                             5.0%                        3955
Firearm Found                                            0.73%                       3955
Drugs Found                                              2.8%                        3955
Detainee Age                                              34.5                       3965
Detainee Male                                             85%                        3978
Detainee Black                                            72%                        3924
Detainee Latino                                          7.7%                        3982
Table includes summary statistics from 2019 Q3 & Q4 random sample, excluding observations incorrectly
coded as stops.




                                                  18
                                                                                   Table 2
                                            2019 Q3 & Q4 PSA-Level All Stops Summary Statistics
                                                                 (1)              (2)                 (3)    (4)     (5)     (6)
VARIABLES                                                       Mean             Median               SD     Min     Max     Obs

Stop of Black Pedestrian                                        439                255                 455      7     1767   65
Stop of White Pedestrian                                        118                 48                 321     5.0    2502   65
Stop of Hispanic Pedestrian                                      42                 11                 113     0.0     780   65
Stops per 10,000 Black Residents                                565                390                 614     28     3234   65
Stops per 10,000 White Residents                                415                102                1049      9    7886    65
Stops per 10,000 Hispanic Residents                             172                 92                 273      0     1711   65
Detainee Age                                                    34.1               33.7                2.3    30.0    40.1   65
Detainee Male                                                   85%                86%                 5%     70%     92%    65
PSA Population                                                 21740              20113               9009    6940   43886   65
PSA Black share                                                 44%                38%                32%     2.8%    95%    65
PSA White share                                                 35%                31%                29%     1.0%    87%    65
PSA Latino share                                                12%                 5%                17%     0.9%    75%    65
PSA Asian share                                                6.3%               4.7%                5.5%   0.09%    23%    65
Employment Rate                                                 93%                92%                 3%     83%     98%    65
Male population under 24                                        7%                  7%                 4%      3%     23%    65
Violent Crime Rate (per 10k residents)                          265                223                149      50     798    65
Property Crime Rate (per 10k residents)                         482                442                215     160    1211    65
Drug Crime Rate (per 10k residents)                              69                 32                155      0.7   1198    65
UCR Part 1 Crime Rate (per 10k residents)                       645                624                293     185    1559    65
Table includes PSA-level summary statistics from 2019 Q3 & Q4 all stops, excluding PSA 77 (airport)




                                                                                        19
                                      Table 3

                 Counts by Race in Random Sample, 2019 Q3 & Q4

                              Black          Latino     White    Total

        Stops                 2809            263        867     3939

      Stop Share              71%             7%         22%     100%

        Frisks                389               29       57      475

      Frisk Share             82%             6%         12%     100%

     Stops/Frisk               7.2            9.1        15.2    8.3

      Searches                439               56       109     604

    Stops/Search               6.4            4.7        8.0     6.5

       Arrests                362               46       116     524

     Stops/Arrest              7.8            5.7        7.5     7.5

Contraband or Evidence        162               13       23      198

  Frisks/Contraband            2.4            2.2        2.5     2.4




                                        20
                                Table 4A
           PSA-Level Statistics, Black Stops 2019 Q3 & Q4

                                 Ratio of Black                  Violent Crime
      PSA Black   Black Share                    Total Stops per
PSA                              Stop Share to                   Rate (per 10k
        share       of Stops                      100 Residents
                                Population Share                   residents)
222     95%          97%              1.02              6.0           490
181     94%          97%              1.04             17.4           349
141     94%          93%              1.00              2.5           223
192     93%          98%              1.05             10.1           418
392     93%          95%              1.02             18.7           798
393     92%          94%              1.02             27.1           585
142     90%          95%              1.06              6.7           401
124     89%          96%              1.08             11.6           304
162     88%          96%              1.09              7.4           351
353     88%          97%              1.10              5.4           291
191     84%          98%              1.16              3.4           193
123     84%          94%              1.13             15.6           356
182     83%          97%              1.17             14.3           356
224     82%          96%              1.16              2.9           385
122     82%          94%              1.14             20.2           360
121     79%          88%              1.11              8.7           188
172     75%          84%              1.12             14.6           306
193     74%          88%              1.19              1.5           261
221     70%          95%              1.37              8.5           498
352     69%          91%              1.33              5.6           301
351     68%          91%              1.34              2.7           192
173     64%          89%              1.39             11.9           218
223     58%          96%              1.66             2.9            426
144     58%          84%              1.46             0.9            107
391     55%          92%              1.66             4.3            323
251     50%          70%              1.39             4.8            332
161     50%          99%              1.98             4.7            206
143     50%          85%              1.70             1.4            159
254     47%          71%              1.51             5.8            526
 21     45%          68%              1.52             1.4            179
151     42%          69%              1.64             8.8            303




                                    21
                     Table 4A, continued
           PSA-Level Statistics, Black Stops 2019 Q3 & Q4

                               Ratio of Black                    Violent Crime
      PSA Black Black Share                    Total Stops per
PSA                            Stop Share to                     Rate (per 10k
        share     of Stops                      100 Residents
                              Population Share                     residents)
61      40%        78%              1.94             5.8              293
22      38%        63%              1.66             1.2              140
11      35%        73%              2.07              5.4             159
261     30%        52%              1.71              3.5             309
152     29%        53%              1.80              2.1             220
171     27%        78%              2.90              3.8             107
242     27%        25%              0.93             46.5             522
262     25%        36%              1.42              3.5             183
241     25%        29%              1.19              9.1             308
252     24%        43%              1.78              3.2             327
183     22%        90%              4.10              2.5             140
 93     21%        84%              4.08              5.2             128
253     16%        34%              2.05              8.2             378
 81     16%        26%              1.62              0.8             149
 53     16%        36%              2.22              0.6              79
 23     16%        46%              2.84              0.9             114
 62     15%        72%              4.72              8.8             502
153     14%        43%              3.03              1.2             181
 31     12%        64%              5.26              3.0             148
 71     12%        28%              2.33              0.5              58
 32     11%        36%              3.37              2.8             164
 82     10%        21%              2.04              0.6             100
 51      9%        26%              2.94              1.2             114
 92      9%        75%              8.73              8.8             431
 72      8%        12%              1.49              0.5              50
 83      7%        24%              3.24              1.0             105
 73      7%        26%              3.45              0.5              63
 63      6%        76%             11.87              2.0             310
 33      6%        38%              6.18              3.8             170
243      6%        25%              4.12              2.5             279
 52      5%        23%              4.53              1.9             130
 91      5%        69%             14.05              4.4             154
263      4%        25%              6.02              2.8             190
 12      3%        42%              15.2              2.9             103


                                   22
                                Table 4B
          PSA-Level Statistics, Latino Stops 2019 Q3 & Q4

                                 Ratio of Latino                 Violent Crime
      PSA Latino Latino Share                    Total Stops per
PSA                              Stop Share to                   Rate (per 10k
        share      of Stops                       100 Residents
                                Population Share                   residents)
253     75%          50%              0.67              8.2           378
252     60%          44%              0.73              3.2           327
261     59%          25%              0.42              3.5           309
242     54%          18%              0.33             46.5           522
241     53%          16%              0.30             9.1            308
254     49%          23%              0.46             5.8            526
251     46%          22%              0.48             4.8            332
262     29%          13%              0.44             3.5            183
 22     25%          20%              0.80             1.2            140
152     24%           9%              0.39             2.1            220
 21     23%          13%              0.58             1.4            179
151     23%           7%              0.31             8.8            303
352     19%           4%              0.23             5.6            301
 23     15%          10%              0.65             0.9            114
 33     14%          11%              0.75             3.8            170
263     13%          12%              0.94             2.8            190
153     12%          12%              0.98             1.2            181
243     11%          10%              0.97             2.5            279
 32     10%          10%              1.07             2.8            164
351     9%            3%              0.29             2.7            192
 81     8%           27%              3.51             0.8            149
 31     8%            4%              0.49             3.0            148
 61     7%            6%              0.83             5.8            293
 93     7%            2%              0.34             5.2            128
 72     7%           10%              1.52             0.5             50
 62     7%           4%               0.64             8.8            502
 82     7%           5%               0.81             0.6            100
221     6%           1%               0.23             8.5            498
 91     6%           1%               0.22             4.4            154
 83     6%           3%               0.55             1.0            105
 71     5%           0%               0.00             0.5             58
183     5%           0%               0.06             2.5            140




                                    23
                     Table 4B, continued
           PSA-Level Statistics, Latino Stops 2019 Q3 & Q4

                                 Ratio of Latino                   Violent Crime
      PSA Latino Latino Share                    Total Stops per
PSA                              Stop Share to                     Rate (per 10k
        share      of Stops                      100 Residents
                                Population Share                     residents)
173      5%          3%               0.56             11.9             218
 92      5%          2%               0.45              8.8             431
 63      4%          3%               0.66              2.0             310
171      4%          3%               0.60              3.8             107
223      4%          1%               0.13              2.9             426
 52      4%          2%               0.41              1.9             130
 51      4%          3%               0.88              1.2             114
 12      4%          6%               1.72              2.9             103
 11      4%          2%               0.46              5.4             159
144      3%          1%               0.24              0.9             107
391      3%          2%               0.45              4.3             323
121      3%          1%               0.29              8.7             188
 73      3%          5%               1.58              0.5              63
 53      3%          0%               0.00              0.6              79
161      3%          0%               0.00              4.7             206
224      3%          1%               0.37              2.9             385
192      3%          0%               0.13             10.1             418
123      3%          1%               0.46             15.6             356
143      3%          1%               0.31              1.4             159
222      2%          1%               0.44              6.0             490
122      2%          1%               0.46             20.2             360
172      2%          2%               0.95             14.6             306
124      2%          0%               0.15             11.6             304
393      2%          2%               1.32             27.1             585
353      2%          1%               0.59              5.4             291
191      2%          0%               0.21              3.4             193
193      2%          1%               0.33              1.5             261
182      1%          1%               0.56             14.3             356
392      1%          2%               1.23             18.7             798
162      1%          1%               0.52              7.4             351
181      1%          0%               0.48             17.4             349
141      1%          2%               2.10             2.5              223
142      1%          1%               1.50             6.7              401



                                    24
                                                        Table 5
                                             Stop Rate per 10,000 Residents
VARIABLES                                              (1)          (2)             (3)       (4)         (5)         (6)         (7)        (8)
Detainee Black                                       287.0     369.4             264.4         296.0       289.0      288.5       293.5       308.5
                                                   (79.84)** (102.8)**        (116.8)*      (116.4)*    (122.6)*   (120.7)*    (120.1)*    (132.8)*
Detainee Latino                                     0.0995     91.60            -150.8        -123.0      -134.9     -134.5      -130.5      -121.9
                                                    (33.92)   (60.53)          (213.2)       (213.0)     (213.5)    (212.7)     (212.4)     (226.8)
Detainee Male                                                  -441.3           -490.0        -490.3      -658.3     -641.7      -612.9      -1,023
                                                              (523.0)          (517.9)       (523.1)     (566.8)    (560.9)     (559.7)     (758.1)
Detainee Age                                                   12.00            9.032         14.96       9.352      9.994       10.59       4.923
                                                              (11.57)          (11.29)       (10.85)     (9.999)    (9.875)     (9.874)     (13.58)
PSA Asian share                                                                 -161.9        -236.0      38.24      -88.19      318.9       -1,201
                                                                               (612.3)       (653.4)     (432.3)    (480.9)     (378.8)     (1,039)
PSA Black share                                                                 224.3         -8.471      -65.57     11.40       -295.4      -282.4
                                                                               (185.4)       (169.8)     (151.3)    (163.3)    (135.3)*     (365.9)
PSA Latino share                                                                895.4         506.9       440.6      551.1       215.5       956.2
                                                                               (677.9)       (507.3)     (516.9)    (535.5)     (480.4)     (726.2)
Male population under 24                                                                      -501.2      -1,222     -1,181      -978.7      1,030
                                                                                             (979.4)     (872.3)    (913.5)     (863.2)     (1,631)
Employment Rate                                                                               -3,305      -2,635     -2,974      -1,857      -822.8
                                                                                             (1,879)     (1,360)    (1,510)     (1,107)     (2,230)
UCR Part 1 Crime Rate (per 10k residents)                                                                 0.606
                                                                                                       (0.183)**
Property Crime Rate (per 10k residents)                                                                              0.659
                                                                                                                   (0.211)**
Viloent Crime Rate (per 10k residents)                                                                                           1.623       2.149
                                                                                                                               (0.426)**   (0.847)*
Constant                                             139.8         43.73           68.61     3,087       2,521       2,824       1,768       1,067
                                                   (62.77)*       (713.6)         (677.4)   (2,242)     (1,623)     (1,825)     (1,307)     (2,353)

District Fixed Effect                                 No           No              No         No         No          No          No          Yes
Observations                                          195          191             191        191        191         191         191         191
R-squared                                            0.087        0.097           0.159      0.177      0.260       0.233       0.285       0.425
Standard errors in parentheses clustered at district level. ** p<0.01, * p<0.05


                                                                            25
                                                                           Table 6
                                                                            Frisk
VARIABLES                                              (1)           (2)           (3)     (4)     (5)     (6)     (7)         (8)
Detainee Black                                       0.076
                                                       0.057       0.075       0.076       0.076       0.078        0.073      0.077
                                                   (0.023)**
                                                     (0.022)*    (0.030)*    (0.030)*    (0.029)*    (0.029)*     (0.029)*   (0.030)*
Detainee Latino                                      0.053
                                                       0.029      0.0100       0.010      0.0080      0.0092       0.0071     0.0024
                                                    (0.019)*
                                                      (0.021)     (0.029)     (0.029)     (0.029)     (0.029)      (0.030)    (0.033)
Detainee Male                                          0.097       0.097       0.097       0.098       0.098        0.098      0.096
                                                    (0.015)** (0.015)** (0.015)** (0.015)** (0.015)** (0.015)** (0.016)**
Detainee Age                                          -0.0031    -0.0030      -0.0030     -0.0029     -0.0029      -0.0030    -0.0029
                                                   (0.00048)** (0.00046)** (0.00045)** (0.00044)** (0.00044)** (0.00044)** (0.00045)**
PSA Asian share                                                     0.22        0.22        0.21        0.22         0.17       0.19
                                                                   (0.16)      (0.15)      (0.12)      (0.11)       (0.13)     (0.25)
PSA Black share                                                    0.018       0.020       0.041       0.023        0.074      0.073
                                                                  (0.040)     (0.031)     (0.029)     (0.027)     (0.035)*    (0.076)
PSA Latino share                                                    0.14        0.15        0.18        0.15         0.21      0.087
                                                                (0.046)** (0.039)** (0.040)** (0.039)** (0.045)**             (0.093)
Male population under 24                                                        -0.11      -0.016     -0.0058       -0.051      -0.61
                                                                               (0.23)      (0.27)      (0.27)       (0.26)     (0.34)
Employment Rate                                                                -0.023       0.10        0.11        0.032       0.37
                                                                               (0.30)      (0.27)      (0.27)       (0.27)     (0.44)
UCR Part 1 Crime Rate (per 10k residents)                                               -0.000079
                                                                                       (0.000028)*
Property Crime Rate (per 10k residents)                                                              -0.00010
                                                                                                   (0.000042)*
Viloent Crime Rate (per 10k residents)                                                                           -0.00017 -0.00017
                                                                                                               (0.000056)** (0.000085)
Constant                                    0.083       0.12       0.062       0.089       0.011      0.0047        0.059       -0.19
                                          (0.020)** (0.028)**     (0.042)      (0.27)      (0.25)      (0.25)       (0.25)     (0.42)

District Fixed Effect                                 No            No             No      No      No      No      No         Yes
Observations                                         3,897         3,878          3,878   3,878   3,878   3,878   3,878      3,878
R-squared                                            0.013         0.041          0.046   0.046   0.050   0.049   0.050      0.060
Standard errors in parentheses clustered at district level. ** p<0.01, * p<0.05




                                                                                  26
                                     Table 7

           Reasonable Suspicion by Race in Random Sample, 2019 Q3 & Q4

                             Black          Latino      White            Total

        Stops                2809            263         867             3939

Reasonable Suspicion         2298            228         772             3298

Share of Stops without
                              18%           13%         11%              16%
 Reasonable Suspicion

        Frisks                389            29          57              475

Reasonable Suspicion          236            20          41              297

Share of Frisks without
                              39%           31%         28%              37%
 Reasonable Suspicion




                                       27
                                         Table 8

                    Reasonable Suspicion for Stop
VARIABLES                                              (1)           (2)           (3)
Detainee Black                                       -0.074         -0.067     -0.061
                                                   (0.019)**     (0.019)**  (0.020)**
Detainee Latino                                      -0.031         -0.024     -0.015
                                                    (0.023)        (0.024)    (0.026)
Detainee Male                                                       -0.049     -0.049
                                                                  (0.021)*   (0.020)*
Detainee Age                                                                  0.0026
                                                                           (0.00050)**
Constant                                              0.89          0.93        0.83
                                                   (0.010)**     (0.016)** (0.024)**

Observations                                         3,924          3,921         3,905
R-squared                                            0.007          0.009         0.018
Standard errors in parentheses clustered at district level. ** p<0.01, * p<0.05




                                             28
                                       Table 9

                  Reasonable Suspicion for Frisk
VARIABLES                                              (1)          (2)            (3)
Detainee Black                                        -0.11         -0.11       -0.10
                                                    (0.050)*     (0.047)*     (0.046)*
Detainee Latino                                      -0.0054       -0.013      -0.0046
                                                     (0.088)      (0.089)      (0.097)
Detainee Male                                                       0.11         0.11
                                                                  (0.094)      (0.093)
Detainee Age                                                                   0.0015
                                                                              (0.0027)
Constant                                              0.71      0.61             0.56
                                                   (0.044)** (0.093)**        (0.12)**

Observations                                          472          472             472
R-squared                                            0.007        0.009           0.010
Standard errors in parentheses clustered at district level. ** p<0.01, * p<0.05




                                           29
                               Table 10
           Contraband by Race in Random Sample, 2019 Q3 & Q4

                       Black        Latino       White         Total

    Frisks              389            29         57           475

   Firearm               6             1           0            7

    Drugs               20             2           1            23

     Any                40             5           7            52

Frisks/Firearm          65             29         ∞             68

Frisks/Drugs            19             15         57            21

 Frisks/Any             10             6           8            9




                                  30
                                                                  Table 11
                                                             Firearm Recovered
VARIABLES                                              (1)          (2)             (3)      (4)      (5)        (6)          (7)        (8)
Detainee Black                                       0.0096       0.0069    0.0052    0.0049     0.0050          0.0055   0.0048    0.0069
                                                    (0.0078)     (0.0080) (0.010)    (0.011)     (0.011)        (0.011)  (0.010)   (0.011)
Detainee Latino                                       0.017        0.015    0.012      0.011      0.011          0.011     0.011     0.016
                                                     (0.016)      (0.016)  (0.022)   (0.021)     (0.021)        (0.021)  (0.021)   (0.020)
Detainee Male                                                      0.011    0.011     0.0099      0.010         0.0099    0.0100    0.0063
                                                                (0.0047)* (0.0048)* (0.0056) (0.0057)          (0.0055) (0.0058) (0.0091)
Detainee Age                                                     -0.00036 -0.00034 -0.00036 -0.00036           -0.00037 -0.00036 -0.00037
                                                                (0.00028) (0.00029) (0.00031) (0.00031)       (0.00031) (0.00031) (0.00035)
PSA Asian share                                                            0.0051    0.0089     0.00082         -0.0015  0.0065      -0.25
                                                                           (0.099)   (0.095)     (0.096)        (0.096)  (0.097)   (0.12)*
PSA Black share                                                            0.0097     0.020       0.020          0.018    0.021      -0.15
                                                                           (0.019)   (0.026)     (0.026)        (0.026)  (0.029) (0.072)*
PSA Latino share                                                            0.016     0.036       0.037          0.033    0.037      0.14
                                                                           (0.029)   (0.047)     (0.047)        (0.046)  (0.049) (0.058)*
Male population under 24                                                               0.15        0.17           0.19     0.15      0.26
                                                                                      (0.15)      (0.16)         (0.16)   (0.15)    (0.17)
Employment Rate                                                                        0.21        0.22           0.24     0.21      -0.58
                                                                                      (0.23)      (0.23)         (0.22)   (0.23)    (0.30)
UCR Part 1 Crime Rate (per 10k residents)                                                      -0.000011
                                                                                              (0.000013)
Property Crime Rate (per 10k residents)                                                                        -0.000023
                                                                                                              (0.000019)
Viloent Crime Rate (per 10k residents)                                                                                      -5.6e-06 -0.000039
                                                                                                                           (0.000030) (0.000076)
Constant                                            -0.0016      0.00036          -0.0066    -0.21    -0.22      -0.23         -0.21      0.59
                                                   (0.0064)      (0.015)          (0.021)   (0.22)   (0.22)     (0.22)        (0.22)     (0.31)

District Fixed Effect                                 No           No              No        No       No         No           No         Yes
Observations                                          472          472             472       472      472        472          472        472
R-squared                                            0.006        0.007           0.008     0.010    0.011      0.011        0.010      0.050
Standard errors in parentheses clustered at district level. ** p<0.01, * p<0.05
                                                                           31
                                                            Table 12
                                                      Contraband Recovered
VARIABLES                                              (1)          (2)            (3)     (4)     (5)     (6)     (7)     (8)
Detainee Black                                       -0.014
                                                       -0.016  0.00074    0.0019   -0.0017 -0.0028 0.00057 -0.00028
                                                    (0.012)
                                                      (0.011)   (0.012)  (0.011)    (0.010)   (0.011)    (0.010)   (0.014)
Detainee Latino                                      0.025
                                                       0.021      0.034    0.035      0.031     0.030      0.032     0.032
                                                    (0.024)
                                                      (0.022)   (0.019)  (0.019)    (0.019)   (0.019)    (0.019)   (0.023)
Detainee Male                                          -0.011    -0.011   -0.011   -0.0081 -0.0082 -0.0089 -0.0052
                                                      (0.018)   (0.018)  (0.019)    (0.018)   (0.018)    (0.018)   (0.018)
Detainee Age                                         -0.00045 -0.00053 -0.00052 -0.00059 -0.00058 -0.00059 -0.00058
                                                    (0.00033) (0.00031) (0.00031) (0.00031) (0.00030) (0.00031) (0.00031)
PSA Asian share                                                   -0.24    -0.22      -0.19     -0.20      -0.18     -0.13
                                                                 (0.19)   (0.19)     (0.19)    (0.19)     (0.19)    (0.26)
PSA Black share                                                  -0.090   -0.083     -0.084    -0.075      -0.10    -0.037
                                                                (0.045)  (0.048)    (0.044)   (0.045) (0.045)*     (0.060)
PSA Latino share                                                -0.085    -0.073     -0.077    -0.062     -0.093   -0.097
                                                               (0.040)*  (0.058)    (0.055)   (0.057)    (0.054) (0.042)*
Male population under 24                                                   -0.15      -0.18     -0.19      -0.15   -0.088
                                                                          (0.16)     (0.17)    (0.17)     (0.17)    (0.26)
Employment Rate                                                           0.046      0.048     0.019      0.079    -0.055
                                                                          (0.37)     (0.34)    (0.34)     (0.35)    (0.65)
UCR Part 1 Crime Rate (per 10k residents)                                         0.000051
                                                                                 (0.000019)*
Property Crime Rate (per 10k residents)                                                      0.000077
                                                                                            0.000025)**
Viloent Crime Rate (per 10k residents)                                                                  0.000091 9.7e-06
                                                                                                      (0.000040)*(0.000098)
Constant                                     0.10       0.13       0.19     0.15       0.12      0.14       0.11      0.21
                                          (0.013)** (0.021)** (0.037)**   (0.37)     (0.35)    (0.34)     (0.35)    (0.63)

District Fixed Effect                                 No           No              No      No      No      No      No      Yes
Observations                                         4,998        4,981           4,981   4,981   4,981   4,981   4,981   4,981
R-squared                                            0.002        0.003           0.005   0.006   0.007   0.007   0.007   0.015
Standard errors in parentheses clustered at district level. ** p<0.01, * p<0.05
                                                                          32
